Order entered October 18, 2013




                                               In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                      No. 05-13-01100-CV

                           IN THE INTEREST OF J.Q., A CHILD

                      On Appeal from the 304th Judicial District Court
                                   Dallas County, Texas
                          Trial Court Cause No. JD-12-00702-W

                                            ORDER
       The Court has before it appellant Janeth Quinones’s October 16, 2013 motion to extend

time. The reporter’s record in this case was filed on October 14, 2013 and the deadline to file

appellant’s brief is currently November 4, 2013. We DENY appellant’s motion. Because this is

a parental termination case, no extensions will be granted absent extraordinary circumstances.

Appellant is cautioned that failure to timely file a brief may result in dismissal of her appeal for

want of prosecution. Tex. R. App. P. 38.(1).




                                                    /Michael J. O'Neill/
                                                    MICHAEL J. O'NEILL
                                                    PRESIDING JUSTICE